TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00178-CR


Robert Joe Donaldson, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF BURNET COUNTY, 33RD JUDICIAL DISTRICT

NO. 9233, HONORABLE GUILFORD L. JONES III, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant Robert Joe Donaldson pleaded guilty to indecency with a child by exposure
and sexual performance by a child.  The court adjudged him guilty and placed him on community
supervision.  He now appeals from the court's order revoking supervision.
The district court has certified that this is a plea-bargain case and appellant has no
right of appeal.  See Tex. R. App. P. 25.2(a)(2).  Although it appears that appellant's guilty pleas
were bargained, there is nothing in the record now before us to indicate that there was a plea bargain
at the revocation hearing.  See Feagin v. State, 967 S.W.2d 417, 419 (Tex. Crim. App. 1998)
(bargained guilty plea does not bar appeal following revocation of probation).  The district court is
instructed to prepare and file an amended certification of appellant's right of appeal specifically
addressing whether appellant has a right of appeal from the revocation of probation.  Tex. R. App.
P. 25.2(f), 37.1.
The district clerk is instructed to prepare a supplemental clerk's record containing the
court's amended certification of right of appeal and all documents filed in this cause prior to the
filing of the State's motion to revoke.  See Tex. R. App. P. 34.5(a).  The supplemental record shall
be forwarded to this Court for filing no later than May 28, 2004.
It is ordered April 27, 2004.

Before Justices Kidd, B. A. Smith and Pemberton
Do Not Publish